DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

Claim 9, line 1: replace “The method” with --The device--


Allowable Subject Matter
Claims 1-6, 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art was not found that taught or suggested a system for friction stir welding when required by the geometrical arrangement of the parts to be joined by welding or unevennesses of the material, with the following features: a) a main body with a welding table and a bridge support for the suspension of a friction welding head, wherein the friction welding head can steplessly move horizontally and vertically over the entire area of the welding table, b) a pin mount for securing and driving a welding pin tip of the friction welding head, wherein the welding pin tip is guided within a welding shoulder  which can be cardanically moved by a welding shoulder mount, c) the welding shoulder mount is controlled at multiple points, spaced apart from one another, by in each case a main adjusting drive, respectively articulated on the friction welding head, by means of in each case a push and pull rod  against the pressure of a spring package.  Furthermore, prior art was not found that taught or suggested a method for changing the welding direction of the welding shoulder of a system for friction stir welding when required by the geometrical arrangement of the parts to be joined by welding or unevennesses of the material, with the following method features: a) a main body with a horizontally .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735